Citation Nr: 1534520	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO. 04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include degenerative joint disease (DJD) and claw foot, to include as secondary to a nonservice-connected low back disability.

[The issue of entitlement to a service connection for a low back disability, to include a lumbosacral strain, spondylolisthesis and spondylosis, will be the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded the issue on appeal for additional development in March 2006, August 2009, May 2012 and November 2013. The requested notice and statement of the case having been provided and the requested records and examinations having been obtained, the Board finds that the directives have been substantially complied with the matter is again properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran most recently testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2009. A transcript of the hearing is associated with the electronic claims file. The Veteran and his wife also previously testified at a Travel Board hearing in May 2005 on this same issue before a VLJ who is no longer employed at the Board. A transcript of that hearing is also associated with the electronic claims file. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a separately docketed decision, the Board remanded the Veteran's claim for service connection for low back disability. As the issue of entitlement to service connection for a bilateral foot disability, to include as secondary to a low back disability, is partially dependent on whether the Veteran's claimed low back disability is found to be related to his military service, the Board finds it must remand the issue of entitlement to service connection for a bilateral foot disability as it is inextricably intertwined with the low back claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2.  After the completion of any necessary development, readjudicate the Veteran's claim of entitlement to service connection for a bilateral foot disability, to include as secondary to a low back disability, in light of the determination made with respect to the Veteran's separately docketed claim of service connection for a low back disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




